Citation Nr: 0330417	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran had active service from June 1942 to March 1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  


REMAND

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
appellant has not been informed of the VCAA.

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), as inconsistent 
with statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003).  A review of the record reflects 
that the veteran has not been informed of the VCAA.

The veteran's degenerative disc disease of the lumbar spine 
is evaluated under Diagnostic Code 5293, intervertebral disc 
syndrome, in the VA's Schedule for Rating Disabilities.  
During the pendency of this appeal, the criteria relating to 
degenerative disc disease, Diagnostic Code 5293, were revised 
effective in September 2002 and again effective in September 
2003.  The RO has not adjudicated the veteran's claim in 
conjunction with the new rating criteria and the veteran has 
not been informed of the revised rating criteria.  

In the veteran's August 2002 appeal to the Board, he asserted 
that the symptoms attributable to his service-connected low 
back condition have increased since the last VA compensation 
examination in April 2001.  In view of the veteran's 
assertions and the new rating criteria, the Board finds that 
a contemporaneous specialized examination is warranted.  The 
veteran reports ongoing treatment for his service-connected 
back condition.  Such records should also be obtained.

In December 2001, the RO denied the veteran's eligibility for 
an annual clothing allowance.  The Board considers a January 
2002 written presentation from the veteran as a notice of 
disagreement with this denial.  As such, the issuance of a 
statement of the case is required.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO is requested to ensure that 
all notice obligations relative to the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003) have been satisfied in 
accordance with the recent Court order 
and decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should request all current 
medical records from the VA facilities in 
Montgomery and Tuskegee for any current 
records pertaining to treatment for the 
low back disorder.

3.  The RO should arrange for the veteran 
to undergo an examination by a VA 
neurologist to determine the nature and 
severity of his low back disability.  The 
claims files must be provided to the 
examiner prior to the examination.  The 
examination report should include the 
following:

a.  An electromyogram (EMG) and 
nerve conduction studies (NCS) and 
any other tests deemed necessary 
should be performed.  Range of 
motion studies, should be performed 
and the examiner is request to state 
what is the normal range of motion 
of the lumbosacral spine.  The 
examiner should identify and assess 
any objective evidence of pain.

b.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups.

c.  The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  
The examiner should render an 
opinion as to whether the 
intervertebral disc syndrome is 
productive of moderate, severe, or 
pronounced disability.  In the 
alternative, if neurological 
involvement is identified, the 
examiner is requested to identify 
the nerve and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete whether 
the degree is moderate, moderately 
severe, or severe.  In addition, the 
examiner should elicit a history 
concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment 
by a physician.  The examiner should 
also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.

The rationale for all opinions expressed 
should also be provided.

3.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to an annual clothing 
allowance and inform the veteran of the 
requirements necessary to perfect an 
appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until timely 
perfected.

4.  Thereafter the RO should re-
adjudicate the issue in appellate status, 
to include consideration of the revised 
rating criteria effective in September 
2002 and September 2003.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case, which includes the revised rating 
criteria, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


